United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MAXWELL AIR FORCE BASE, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1554
Issued: December 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2016 appellant filed a timely appeal from a June 30, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish more than 30 percent
permanent impairment of the left upper extremity for which she received a schedule award.
On appeal appellant asserts that she is entitled to a greater impairment, as shown by
medical evidence contained in the record.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider this
evidence as its jurisdiction is limited to the evidence of record that was before OWCP at the time it issued its final
decision. 20 C.F.R. § 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).

FACTUAL HISTORY
OWCP accepted that on May 4, 1983 appellant, then a 40-year-old clerk typist, sprained
her left wrist, and that on July 29, 1983 she sustained left carpal tunnel syndrome and left
thoracic outlet syndrome (brachial plexus lesions). The claims were combined, with the July 29,
1983 claim becoming the master file.3 Appellant had a left carpal tunnel release in August 1983
and thoracic outlet procedures in July 1988 and January 1989. She received total disability
compensation from August 1983 until she returned to work in January 1990 as a medical clerk at
the employing establishment mental health clinic.4 Appellant’s position was abolished on
April 5, 1991. She was returned to the periodic compensation rolls at that time. In 1994
appellant began treatment with Dr. Earl M. Simmons, a Board-certified surgeon, and other
physicians at American Family Care in Montgomery, Alabama.
In a November 20, 2002 decision, OWCP reduced appellant’s wage-loss compensation
based on her capacity to earn wages as a hotel clerk, effective December 1, 2002. By utilizing
the Shadrick formula,5 it found that appellant had 48 percent loss of wage-earning capacity.
Appellant filed a claim for a schedule award. A June 29, 2006 impairment evaluation
was completed by Dave Bledsoe, an occupational therapist. Dr. Bledsoe opined that appellant
had 39 percent left upper extremity permanent impairment due to loss of left shoulder motion
and grade 3 sensory and motor deficits of the left upper extremity.
An OWCP medical adviser reviewed Dr. Bledsoe’s report and noted that the therapist did
not properly apply the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).6 He found that, in
accordance with Figure 16-40, Figure 16-43, and Figure 16-46, appellant had 11 percent left arm
impairment due to loss of left shoulder motion. The medical adviser found that, for grade 3
sensory and motor impairments, in accordance with Table 16-10, Table 16-11, and Table 16-15,
appellant had a median nerve impairment of 12 percent and an ulnar nerve impairment of 10
percent. He combined the total 22 percent sensory and motor impairments with the 11 percent
impairment for loss of shoulder motion, and concluded that appellant had a total of 30 percent
permanent impairment of the left upper extremity.
By decision dated December 12, 2007, OWCP granted appellant a schedule award for 30
percent permanent impairment of the left arm. For the period of the schedule award,
December 1, 2007 to September 16, 2009, appellant received compensation at the total disability
rate. Thereafter, she was then placed back on the periodic rolls at the loss of wage-earning
capacity rate for the constructive position of a hotel clerk where she remains to date.

3

The May 1983 claim was adjudicated by OWCP under File No. xxxxxx575, and the July 1983 claim under File
No. xxxxxx901.
4

In a January 31, 1990 decision, OWCP reduced appellant’s compensation based on her earnings as a medical
clerk.
5

Albert C. Shadrick, 5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

6

A.M.A., Guides (5th ed. 2001).

2

On May 11, 2016 appellant filed a claim for an increased schedule award (Form CA-7).
Along with her claim she submitted treatment notes dated January 19 and February 5, 2016 in
which Dr. Jesse Austin, a family physician, described her complaints of chronic arm pain of over
30 years duration. Dr. Austin noted tenderness to palpation of the left shoulder and diagnosed
chronic left upper arm pain secondary to thoracic outlet syndrome.7
By letter dated May 20, 2016, OWCP informed appellant that no medical evidence had
been received to support an increase from the 30 percent permanent impairment for which she
received a schedule award on December 12, 2007. It informed her that she should obtain an
impairment evaluation in accordance with the sixth edition of the A.M.A., Guides.8 Appellant
was given 30 days to obtain a report.
In form reports dated June 2 and 18, 2016, Dr. Austin recorded diagnoses of left arm pain
and brachial plexus lesions. He prescribed medication.
By decision dated June 30, 2016, OWCP noted that appellant had not submitted medical
evidence to establish increased impairment and denied her claim for an additional schedule
award.
LEGAL PRECEDENT
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of any employment injury.9
The schedule award provision of FECA10 and its implementing federal regulations11 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.12 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.13

7

These reports had previously been submitted to the record. Dr. Austin also provided similar reports dated
January 19 to March 7, 2016.
8

A.M.A., Guides (6th ed. 2009).

9

See Tammy L. Meehan, 53 ECAB 229 (2001).

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

12

Id. at § 10.404(a).

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(February 2013).

3

ANALYSIS
The Board finds that appellant did not establish that she has greater than 30 percent
permanent impairment of the left arm for which she received a schedule award. As noted, it is
her burden to establish that she sustained an increase of impairment of a scheduled member or
function as a result of any employment injury.14
On December 12, 2007 OWCP granted appellant a schedule award for 30 percent
permanent impairment of the left upper extremity. On May 11, 2016 appellant filed a claim for
an increased schedule award. Along with her claim she submitted treatment notes dated
January 19 and February 5, 2016 from Dr. Austin. These treatment notes, however, did not rate
permanent impairment under the sixth edition of the A.M.A., Guides. By letter dated May 20,
2016, OWCP informed appellant of the type of medical evidence needed to support her schedule
award claim. Appellant submitted form reports from Dr. Austin that did not rate permanent
impairment under the A.M.A., Guides.
OWCP procedures provide that, to support a schedule award, the record must contain
competent medical evidence which shows that the impairment has reached a permanent and
fixed state and indicates the date on which this occurred (date of maximum medical
improvement), describes the impairment in sufficient detail for the claims examiner to visualize
the character and degree of disability, and gives a percentage of impairment, based on a specific
diagnosis, not the body as a whole, except for impairment to the lungs.15 If the claimant does not
provide an impairment evaluation from his/her physician when requested, and there is no
indication of permanent impairment in the medical evidence of file, the claims examiner may
proceed with a formal denial of the award.16
The procedures described above outline the evidence needed to establish impairment.
None of the medical reports submitted by appellant with the May 2016 claim for an increased
schedule award provide an impairment rating for appellant’s left upper extremity or describe
impairment in any way. As the record does not contain a medical report supporting increased
impairment, appellant did not meet her burden of proof to establish an increased schedule award.
The Board finds the medical evidence submitted by appellant insufficient to establish entitlement
to an increased schedule award.17
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

14

See supra note 9.

15

Supra note 13 at Chapter 2.808.5.

16

Id. at Chapter 2.808.6c.

17

Id.; see T.B., Docket No. 15-0889 (issued October 27, 2015).

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish more than 30
percent permanent impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the June 30, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

